UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------X
WILLI ADAMES,

                      Plaintiff,
                                         MEMORANDUM & ORDER
          -against-                      18-CV-4069(JS)(SIL)

THE COUNTY OF SUFFOLK COURT;
DETECTIVE ARNOLD HILLIAN,
PID: 3362, Det. 1404; TIMOTHY D.
SINI, DISTRICT ATTORNEY OF SUFFOLK
COUNTY; SUFFOLK COUNTY JAIL; and
SUFFOLK COUNTY DA’S OFFICE,

                    Defendants.
-----------------------------------X
APPEARANCES
For Plaintiff:      Willi Adames, pro se
                    A#046775189
                    Bergen County Jail
                    E-44202
                    160 South River Street
                    Hackensack, New Jersey 07601

For Defendants:       No appearances.

SEYBERT, District Judge:

          By Memorandum and Order dated May 14, 2019 (the “Order”)

the Court granted the application of incarcerated pro se plaintiff

Willi Adames (“Plaintiff”) and sua sponte dismissed the Complaint

with leave to file an Amended Complaint within thirty (30) days

from the date of the Order.   (See Order, D.E. 13.)   The Order was

mailed to Plaintiff at his address of record.      On June 5, 2019,

the Order was returned to the Court with the notations “Return to



                                   1
Sender,” “No Longer Here,” and “Unable to Forward.”      (See D.E.

15.)   To date Plaintiff has not updated his address nor has he

otherwise communicated with the Court since October 15, 2018.

Accordingly, it appears that Plaintiff is no longer interested in

pursuing this case.   Therefore, the Complaint is DISMISSED WITHOUT

PREJUDICE pursuant to Federal Rule of Civil Procedure 41(b).

          The Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that any appeal from this Order would not be taken in good faith

and therefore in forma pauperis status is DENIED for the purpose

of any appeal.   See Coppedge v. United States, 369 U.S. 438, 444-

45, 82 S. Ct. 917, 8 L. Ed. 2d 21 (1962).

          The Clerk of the Court is directed to mark this case

CLOSED and to mail a copy of this Memorandum and Order to the pro

se Plaintiff.


                                     SO ORDERED.



                                     /s/ JOANNA SEYBERT______
                                     Joanna Seybert, U.S.D.J.

Dated: June   21 , 2019
       Central Islip, New York




                                 2
